Citation Nr: 0943159	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for myofascial pain 
syndrome. 

2.  Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In December 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in October 
2008, it was remanded for additional development.  It since 
has been returned to the Board for further appellate action.

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

The Veteran's myofascial pain syndrome is etiologically 
related to service.


CONCLUSION OF LAW

Myofascial pain syndrome was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence of record 
is sufficient to establish her entitlement to service 
connection for myofascial pain syndrome.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
a disability manifested by muscle spasms.  In her written 
statements and hearing testimony, she reported that she began 
experiencing symptoms of this disability during active duty 
and that it has existed since her release from active duty.

Service treatment records reflects that the Veteran 
repeatedly complained of muscle pain.  Records dated in March 
1984, April 1985, September 1985, May 1986, September 1992, 
June 1993, August 1993, and September 1993 show that she 
reported having pain, spasms, and a "tight" feeling in her 
back.  Various diagnostic assessments, including myositis, 
occupation-related cervical muscle strain, trapezius spasm, 
and myospasm, were rendered.  A September 1993 record 
reflects a diagnostic impression of probable myofascial pain 
syndrome, but the Veteran's health care provider noted that 
"there may be elements of fibromyalgia."

The record shows that the Veteran continued to experience 
muscle pain after her release from active duty.  In written 
statements dated in September 2005, the Veteran and her 
father wrote that she had sought treatment from a 
chiropractor in 1996 in an attempt to alleviate her symptoms.  
The Veteran also told a VA examiner in April 2008 that her 
symptoms have remained constant since their onset during 
service.  The Board notes that the Veteran and her father are 
competent to report their personal experiences and 
observations.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Moreover, the Board finds no reason to question the 
credibility of their statements, especially when considered 
in light of the Veteran's well-documented complaints of 
muscle pain during service.

The post-service medical evidence confirms that the Veteran 
currently has myofascial pain syndrome.  After reviewing the 
claims folders and conducting a physical examination and 
clinical interview of the Veteran, a VA examiner diagnosed 
myofascial pain syndrome in January 2009.  With respect to 
medical nexus, the examiner noted that the Veteran's in-
service symptoms were consistent with myofascial pain 
syndrome.  He also opined that it is at least as likely as 
not that the Veteran's myofascial pain syndrome was incurred 
during service.

In sum, the evidence of record establishes that the Veteran 
experienced chronic muscle pain and was tentatively diagnosed 
with myofascial pain syndrome during service.  It also 
establishes that she has experienced chronic muscle pain 
since service and that she currently has myofascial pain 
syndrome.  Moreover, the January 2009 VA examiner linked the 
Veteran's current myofascial pain syndrome to her in-service 
complaints of muscle pain.  Accordingly, since the 
preponderance of the evidence is in favor of the claim, 
service connection for myofascial pain syndrome is warranted.


ORDER

Entitlement to service connection for myofascial pain 
syndrome is granted.


REMAND

The Veteran also contends that service connection is 
warranted for fibromyalgia.  Specifically, she believes that 
the myofascial pain symptoms she experienced during service 
were early manifestations of fibromyalgia.

The evidence, including the January 2009 VA examination 
report, establishes that the Veteran currently has 
fibromyalgia.  Although September 1993 service treatment 
records show that the Veteran's health care providers 
suspected possible fibromyalgia, a January 2009 VA examiner 
opined that it is less likely as not that the Veteran's 
fibromyalgia "is related to what was incurred" during 
service.  The examiner stated that myofascial pain syndrome 
can be a component of fibromyalgia but that the Veteran's in-
service symptoms were most consistent with myofascial pain 
syndrome.  He also stated that there was no in-service 
evidence of chronic symptom patterns specific to 
fibromyalgia, such as sleep disorder, fatigue, morning 
stiffness, and irritable bowel-type complaints.

The Board notes that the Veteran complained of three-week 
history of back pain and "sleepless nights" in September 
1992.  She also reported experiencing sleep disturbance in 
September 1993.  In light of these records and the examiner's 
statement regarding the possible relationship between 
myofascial pain syndrome and fibromyalgia, the Board finds 
that a medical opinion should be obtained that specifically 
addresses whether the Veteran's in-service symptoms were 
early manifestations of fibromyalgia.

In addition, the Board notes that in August 2009 the Veteran 
submitted copies of correspondence and a favorable decision 
on her application for disability benefits from the Social 
Security Administration (SSA).  These partial records 
indicate that the SSA considered the Veteran's fibromyalgia 
in evaluating her claim.  Since the SSA may possess 
additional records which are relevant to the Veteran's claim, 
efforts should be made to obtain them.  See 38 C.F.R. § 
3.159(c)(1) (2008); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which such 
determinations were based.

2.  Then, the RO or the AMC should have 
the claims folders returned to the 
physician who performed the January 
2009 VA examination.  The examiner 
should be asked to review the claims 
folders and to provide an addendum 
stating whether there is a 50 percent 
or better probability that the symptoms 
documented during the Veteran's active 
service were early manifestations of 
her fibromyalgia.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.  

If the January 2009 VA examiner is 
unavailable, the claims folders should 
be sent to a VA physician with 
sufficient expertise who should be 
requested to provide the required 
opinion with supporting rationale.  If 
the physician determines that another 
examination is required before the 
requested opinion may be rendered, then 
the Veteran should be afforded such an 
examination.

3.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for fibromyalgia based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless she is 
otherwise notified, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


